1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9    PASQUAL LOZANO,                                  Case No. 3:12-cv-00574-MMD-CLB

10                                Petitioner,                       ORDER
            v.
11
     ROBERT LEGRAND, et al.,
12
                              Respondents.
13

14         The Court will address Respondents' response to the Court order (ECF No. 62).

15         It is therefore ordered that Respondents file the corrected transcripts for August 30

16   and 31, 2006, by January 17, 2020.

17

18         DATED THIS 27th day of November 2019.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
